 

ballantyne strong, inc.

11422 Miracle Hills Dr., Suite 300

Omaha, Nebraska 68154

 

September 9, 2018

 

Fundamental Global Investors, LLC

4201 Congress Street, Suite 140

Charlotte, North Carolina 28209

Attention: Kyle Cerminara

 

Re: Shares of Common Stock of BK Technologies, Inc.

 

Dear Kyle:

 

This letter is being delivered in connection with the purchase from Ballantyne
Strong Inc. (“Seller”) by Fundamental Global Investors, LLC (“Fundamental
Global”) or one or more of its affiliates (together with Fundamental Global,
“Purchaser”) of 1,147,087 shares of common stock, par value $0.60 (the “BKTI
Securities”), of BK Technologies, Inc., a Nevada corporation (the “Company”),
for a purchase price of $3.95 per each common share, which is equal to the
greater of (i) the closing price per common share of the Company’s stock as
reported on the NYSE American stock exchange on September 7, 2018 (the last
trading day before the date of this letter agreement) or (ii) the average
closing price per common share of the Company’s common stock as reported on the
NYSE American stock exchange for the last 20 trading days ending on the date of
this letter agreement. The Purchaser entities are listed on Schedule A along
with the allocation of their respective Cash Purchase Price (as defined below)
and BKTI Securities.

 

1. Subject to the terms and conditions of this letter agreement, Seller will
sell, assign, transfer and convey to Purchaser, and Purchaser will purchase, the
BKTI Securities for an aggregate purchase price of $4,530,993.65 (the “Cash
Purchase Price”). The purchase and sale of the BKTI Securities shall take place
remotely via the exchange of documents and signatures on September 9, 2018 or at
such other mutually acceptable time and date (which time and date are designated
as the “Closing”). At the Closing, Seller shall initiate the electronic or
physical delivery of the BKTI Securities to Purchaser (and if physical delivery,
the BKTI Securities duly endorsed in blank or accompanied by stock powers or
other instruments of transfer duly executed in blank) and Purchaser shall
deliver the Cash Purchase Price to Seller by a wire transfer (or transfers if
more than one entity is purchasing) of immediately available funds in an amount
equal to the Cash Purchase Price to the bank account designated by Seller.

 

 

 

 

2. Seller hereby represents and warrants to Fundamental Global as of the date
hereof and as of the Closing as follows: (i) Seller is duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization, (ii) Seller has all requisite power and authority to execute and
deliver this letter agreement and to consummate the transactions described
herein, (iii) the execution and delivery by Seller of this letter agreement and
the performance by Seller of its obligations hereunder have been duly authorized
by all requisite action on the part of Seller and no other proceedings on the
part of Seller are necessary to authorize the execution and delivery of this
letter agreement and the consummation of the transactions contemplated hereby,
(iv) this letter agreement has been duly executed and delivered by Seller and
assuming due authorization, execution and delivery of this letter agreement by
Fundamental Global constitutes a valid and legally binding obligation of Seller,
enforceable against Seller in accordance with its terms except (x) as limited by
applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance, or other laws of general application relating to or affecting the
enforcement of creditors’ rights generally, or (y) as limited by laws relating
to the availability of specific performance, injunctive relief, or other
equitable remedies, (v) Seller owns, beneficially and/or of record, the BKTI
Securities and has good, valid and marketable title to the BKTI Securities, free
and clear of any and all covenants, conditions, restrictions, voting trust
arrangements, proxies, liens, charges, encumbrances, options and adverse claims
or rights whatsoever (“Liens”), except for restrictions on transfer arising
under applicable federal and state securities laws, (vi) at the Closing, Seller
will deliver to the Purchasers good, valid and marketable title to the BKTI
Securities free and clear of all Liens, except for restrictions on transfer
arising under applicable federal and state securities laws, (vii) the execution
and delivery of this letter agreement and the performance by Seller of its
obligations hereunder will not (x) violate or breach any provision of Seller’s
organizational or governing documents, (y) violate or breach any statute, law,
rule or regulation applicable to Seller or order applicable to Seller or by
which Seller or any of its properties may be bound or (z) breach, or result in a
default under, any contract to which Seller is a party or by which Seller or any
of its properties may be bound except in the case of clauses (y) and (z), where
such violations, breaches and defaults would not affect Seller’s ability to
execute, deliver and perform its obligations under this letter agreement in any
material respect and (viii) there is no action, lawsuit, arbitration, claim or
proceeding pending or, to the knowledge of Seller, threatened against Seller
that would reasonably be expected to impede the consummation of the transactions
described herein. No broker, finder or investment banker is entitled to any
brokerage, finder’s or other fee or commission in connection with the
transactions contemplated by this letter agreement based upon arrangements made
by or on behalf of Seller.

 

 

 

 

3. Fundamental Global, on behalf of itself and each Purchaser, represents and
warrants to Seller, as of the date hereof and as of the Closing as follows: (i)
Fundamental Global is duly organized, validly existing and in good standing
under the laws of the jurisdiction of its organization, (ii) Fundamental Global
has all requisite power and authority to execute and deliver this letter
agreement and to consummate the transactions described herein on behalf of
itself and each Purchaser, (iii) the execution and delivery by Fundamental
Global of this letter agreement and the performance by Fundamental Global and
each Purchaser of its obligations hereunder have been duly authorized by all
requisite action on the part of Fundamental Global and each Purchaser and no
other proceedings on the part of Fundamental Global or any Purchaser are
necessary to authorize the execution and delivery of this letter agreement and
the consummation of the transactions contemplated hereby, (iv) this letter
agreement has been duly executed and delivered by Fundamental Global and
assuming due authorization, execution and delivery of this letter agreement by
Seller constitutes a valid and legally binding obligation of Fundamental Global,
enforceable against Fundamental Global in accordance with its terms except (x)
as limited by applicable bankruptcy, insolvency, reorganization, moratorium,
fraudulent conveyance, or other laws of general application relating to or
affecting the enforcement of creditors’ rights generally, or (y) as limited by
laws relating to the availability of specific performance, injunctive relief, or
other equitable remedies, (v) the execution and delivery of this letter
agreement and the performance by Fundamental Global and each Purchaser of its
obligations hereunder will not (x) violate or breach any provision of
Fundamental Global or any Purchaser’s organizational or governing documents, (y)
violate or breach any statute, law, rule or regulation applicable to Fundamental
Global or any Purchaser or order applicable to such person or by which such
person or any of its properties may be bound or (z) breach, or result in a
default under, any contract to which Fundamental Global or any Purchaser is a
party or by which such person or any of its properties may be bound, except in
the case of clauses (y) and (z), where such violations, breaches or defaults
would not affect such person’s ability to execute, deliver and perform its
obligations under this letter agreement in any material respect, (vi) there is
no action, lawsuit, arbitration, claim or proceeding pending or, to the
knowledge of Fundamental Global, threatened against Fundamental Global or any
Purchaser that would reasonably be expected to impede the consummation of the
transactions described herein. No broker, finder or investment banker is
entitled to any brokerage, finder’s or other fee or commission in connection
with the transactions contemplated by this letter agreement based upon
arrangements made by or on behalf of Purchaser and (vii) the Company’s insider
trading window is open as of the date of this letter agreement.

 

 

 

 

4. Fundamental Global, on behalf of itself and each Purchaser, acknowledges that
Seller, certain of Seller’s affiliates (within the meaning of Rule 405
promulgated under the Securities Act of 1933, as amended (the “Securities Act”),
(“Affiliates”)), and Seller’s and such Affiliates’ directors, officers,
partners, stockholders, members, investors, employees, attorneys, agents,
representatives, as applicable, and successors and assigns thereto (the “Seller
Related Parties”) (a) are existing stockholders of the Company and serve on the
Company’s Board of Directors and that Seller and the Seller Related Parties may
now possess and may hereafter possess certain non-public information concerning
the Company and its Affiliates and/or the Securities (the “Non-Public
Information”) that may or may not be known by such Purchaser which may
constitute material information with respect to the foregoing, and (b) the
Seller is relying on this letter agreement and would not enter into a
transaction to sell the BKTI Securities to such Purchaser absent this letter
agreement. Fundamental Global, on behalf of itself and each Purchaser, agrees to
purchase the BKTI Securities from Seller notwithstanding that it is aware that
such Non-Public Information may exist and that Seller may not have disclosed all
Non-Public Information to it. Fundamental Global, on behalf of itself and each
Purchaser, acknowledges that none of the members of the Audit Committee of
Seller’s Board of Directors who have approved the sale of the BKTI Securities
pursuant to this letter agreement are existing stockholders of the Company or
serve on the Company’s Board of Directors. Fundamental Global, on behalf of
itself and each Purchaser, acknowledges that such Purchaser is an “accredited
investor” within the meaning of Rule 501(a)(1), (2), (3) (7) or (8) of
Regulation D promulgated under the Securities Act. Fundamental Global, on behalf
of itself and each Purchaser, acknowledges that such Purchaser is a
sophisticated purchaser with respect to the purchase and sale of securities such
as the BKTI Securities and that Seller has no obligations to Fundamental Global
or any Purchaser to disclose such Non-Public Information and that if the
Non-Public Information were fully disclosed to Fundamental Global or any
Purchaser, the Non-Public Information could foreseeably affect such person’s
willingness to enter into this letter agreement and the price that such person
would be willing to pay to purchase the BKTI Securities. Moreover, such
Non-Public Information may indicate that the value of the BKTI Securities is
substantially lower or higher than the Cash Purchase Price. Additionally,
Fundamental Global, on behalf of itself and each Purchaser, acknowledges that it
has adequate information concerning the BKTI Securities, and the business and
financial condition of the Company and its affiliates, to make an informed
decision regarding the purchase of the BKTI Securities, and has independently
and without reliance upon Seller, and based upon such information as such person
has deemed appropriate, made its own analysis and decision to purchase the BKTI
Securities from Seller. Fundamental Global and each Purchaser is experienced,
sophisticated and knowledgeable in the trading of securities and other
instruments of private and public companies and understands the disadvantage to
which it may be subject on account of any disparity of the access to, and
possession of, such Non-Public Information between such Purchaser and Seller.
Fundamental Global, on behalf of itself and each Purchaser, has conducted an
independent evaluation of the BKTI Securities to determine whether to enter into
this letter agreement and, notwithstanding the absence of access by such
Purchaser to the Non-Public Information known by Seller, such person is desirous
of entering into this letter agreement and consummating the transactions
contemplated hereby. Fundamental Global, on behalf of itself and each Purchaser,
because of, among other things, its business and financial experience, is
capable of evaluating the merits and risks of the transactions contemplated by
this letter agreement and of protecting its own interests in connection with
this letter agreement.

 

 

 

 

5. Fundamental Global, on behalf of itself and each Purchaser, for itself and
its successors and/or assigns, to the maximum extent permitted by law,
irrevocably forever releases, discharges and waives any and all claims, rights,
causes of action, suits, obligations, debts, demands, liabilities,
controversies, costs, expenses, fees, or damages of any kind (including, but not
limited to, any and all claims alleging violations of federal or state
securities laws, common-law fraud or deceit, breach of fiduciary duty,
negligence or otherwise), whether directly, derivatively, representatively or in
any other capacity, against the Seller or any of its respective affiliates,
including, without limitation, any and all of their present and/or past
directors, officers, members, partners, employees, fiduciaries, agents or
accounts under management, and their respective successors and assigns
(collectively, the “Seller Released Parties”), arising on or prior to the date
hereof, which are based upon, arise from or in any way relate to or involve,
directly or indirectly, Seller’s failure to disclose all or any portion of the
Non-Public Information known by it to such Purchaser in connection with the
transfer of any portion of the BKTI Securities by Seller to such Purchaser.
Fundamental Global, on behalf of itself and each Purchaser, also agrees that it
shall not institute or maintain any cause of action, suit, complaint or other
proceeding against the Seller or any of the Seller Released Parties as a result
of such Seller Released Parties’ failure to disclose fully such Non-Public
Information to such Purchaser or otherwise in connection with this letter
agreement. Fundamental Global, on behalf of itself and each Purchaser, also
represents that it has not assigned any claim or possible claim against the
Seller or the Seller Released Parties that relates to the Non-Public
Information, it fully intends to release all claims against the Seller and the
Seller Released Parties that relate to the Non-Public Information as set forth
above and it has been advised by, and has consulted with counsel with respect to
the execution and delivery of this letter agreement and has been fully apprised
of the consequences of the waivers, releases and discharges set forth herein.

 

6. Seller acknowledges that Purchaser, certain of Purchaser’s Affiliates, and
Purchaser’s and such Affiliates’ directors, officers, partners, stockholders,
members, investors, employees, attorneys, agents, representatives, as
applicable, and successors and assigns thereto (the “Purchaser Related Parties”)
(a) are existing stockholders of the Company and serve on the Company’s Board of
Directors and that Purchaser and the Purchaser Related Parties may now possess
and may hereafter possess Non-Public Information that may or may not be known by
Seller which may constitute material information with respect to the foregoing,
and (b) Purchaser is relying on this letter agreement and would not enter into a
transaction to purchase the BKTI Securities from Seller absent this letter
agreement. Seller agrees to sell the BKTI Securities to Purchaser
notwithstanding that it is aware that such Non-Public Information may exist and
that Purchaser may not have disclosed all Non-Public Information to it. Seller
acknowledges that it is an “accredited investor” within the meaning of Rule
501(a)(1), (2), (3) (7) or (8) of Regulation D promulgated under the Securities
Act. Seller acknowledges that it is a sophisticated seller with respect to the
purchase and sale of securities such as the BKTI Securities and that Purchaser
has no obligations to Seller to disclose such Non-Public Information and that if
the Non-Public Information were fully disclosed to Seller, the Non-Public
Information could foreseeably affect Seller’s willingness to enter into this
letter agreement and the price at which Seller would be willing sell the BKTI
Securities. Moreover, such Non-Public Information may indicate that the value of
the BKTI Securities is substantially lower or higher than the Cash Purchase
Price. Additionally, Seller acknowledges that it has adequate information
concerning the BKTI Securities, and the business and financial condition of the
Company and its affiliates, to make an informed decision regarding the sale of
the BKTI Securities, and has independently and without reliance upon Purchaser,
and based upon such information as Seller has deemed appropriate, made its own
analysis and decision to sell the BKTI Securities to Purchaser. Seller is
experienced, sophisticated and knowledgeable in the trading of securities and
other instruments of private and public companies and understands the
disadvantage to which it may be subject on account of any disparity of the
access to, and possession of, such Non-Public Information between Purchaser and
Seller. Seller has conducted an independent evaluation of the BKTI Securities to
determine whether to enter into this letter agreement and, notwithstanding the
absence of access by Seller to the Non-Public Information known by Purchaser,
Seller is desirous of entering into this letter agreement and consummating the
transactions contemplated hereby. Seller, because of, among other things, its
business and financial experience, is capable of evaluating the merits and risks
of the transactions contemplated by this letter agreement and of protecting its
own interests in connection with this letter agreement.

 



 

 



 


7. Seller for itself and its successors and/or assigns, to the maximum extent
permitted by law, irrevocably forever releases, discharges and waives any and
all claims, rights, causes of action, suits, obligations, debts, demands,
liabilities, controversies, costs, expenses, fees, or damages of any kind
(including, but not limited to, any and all claims alleging violations of
federal or state securities laws, common-law fraud or deceit, breach of
fiduciary duty, negligence or otherwise), whether directly, derivatively,
representatively or in any other capacity, against the Purchaser, or any of
their respective affiliates, including, without limitation, any and all of their
present and/or past directors, officers, members, partners, employees,
fiduciaries, agents or accounts under management, and their respective
successors and assigns (collectively, the “Purchaser Released Parties”), arising
on or prior to the date hereof, which are based upon, arise from or in any way
relate to or involve, directly or indirectly, Purchaser’s failure to disclose
all or any portion of the Non-Public Information known by it to Seller in
connection with the transfer of any portion of the BKTI Securities by Seller to
such Purchaser. Seller also agrees that it shall not institute or maintain any
cause of action, suit, complaint or other proceeding against the Purchaser or
any of the Purchaser Released Parties as a result of such Purchaser Released
Parties’ failure to disclose fully such Non-Public Information to Seller or
otherwise in connection with this letter agreement. Seller also represents that
it has not assigned any claim or possible claim against the Purchaser or the
Purchaser Released Parties that relates to the Non-Public Information, it fully
intends to release all claims against the Purchaser and the Purchaser Released
Parties that relate to the Non-Public Information as set forth above and it has
been advised by, and has consulted with counsel with respect to the execution
and delivery of this letter agreement and has been fully apprised of the
consequences of the waivers, releases and discharges set forth herein.

 

8. The obligation of Seller to sell, transfer and assign the BKTI Securities to
Purchaser at the Closing hereunder is subject to the satisfaction of the
following conditions as of the Closing:

 

(i) the representations and warranties of Purchaser in Section 3 hereof shall be
true and correct in all material respects on and as of the Closing; and

 

(ii) Purchaser shall have performed and complied in all material respects with
all agreements and conditions required by this letter agreement to be performed
or complied with by it prior to or on the Closing.

 

 

 



 

9. The obligation of Purchaser to purchase the BKTI Securities from Seller at
the Closing is subject to the satisfaction of the following conditions as of the
Closing:

 

(i) the representations and warranties of Seller in Section 2 shall be true and
correct in all material respects on and as of the Closing; and

 

(ii) Seller shall have performed and complied in all material respects with all
agreements and conditions required by this letter agreement to be performed or
complied with by it prior to or on the Closing.

 

10. All representations and warranties contained herein shall survive the
execution and delivery of this letter agreement and the Closing.

 

11. Following the Closing, each of the parties hereto shall execute and deliver
such additional documents, instruments, conveyances and assurances, and take
such further actions as may be reasonably required to carry out the provisions
hereof and give effect to the transactions contemplated by this letter
agreement.

 

12. This letter agreement may be terminated at any time prior to the Closing (a)
by the mutual written consent of Purchaser and Seller or (b) by either Purchaser
or Seller if (i) a breach of any provision of this letter agreement has been
committed by the other party and such breach has not been cured within ten (10)
days following receipt by the breaching party of written notice of such breach,
or (ii) the Closing does not occur by September 11, 2018.

 

13. Upon breach of any representation, warranty or covenant contained in this
letter agreement, including but not limited to Seller’s failure to convey the
BKTI Securities to Purchaser or Purchaser’s failure to remit the Cash Purchase
Price, in accordance with the terms of this letter agreement, the non-defaulting
party shall be entitled to seek all remedies available to it, at law or in
equity, including an action for specific performance.

 

14. All costs and expenses incurred in connection with this Agreement and the
transactions contemplated hereby shall be paid by the party incurring such costs
and expenses.

 

15. All notices, requests, consents, claims, demands, waivers and other
communications hereunder (each, a “Notice”) shall be in writing and addressed to
the parties at the addresses set forth on the first page of this letter
agreement (or to such other address that may be designated by the receiving
party from time to time in accordance with this section). All Notices shall be
delivered by personal delivery, nationally recognized overnight courier (with
all fees pre-paid), facsimile or e-mail of a PDF document (with confirmation of
transmission) or certified or registered mail (in each case, return receipt
requested, postage prepaid). Except as otherwise provided in this letter
agreement, a Notice is effective only (a) upon receipt by the receiving party in
the case of personal delivery, (b) on the following business day if sent by
nationally recognized overnight courier, (c) on the date sent, if sent by
facsimile or email (or if such date is not a business day, on the following
business day), and (d) five business days after mailing, if sent by certified or
registered mail.

 

 

 

 

16. This letter agreement may only be amended, modified or supplemented by an
agreement in writing signed by each party hereto. No waiver by any party or any
of the provisions hereof shall be effective unless explicitly set forth in
writing and signed by the party so waiving. Except as otherwise set forth in
this letter agreement, no failure to exercise, or delay in exercising, any
rights, remedy, power or privilege arising from this letter agreement shall
operate or be construed as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege.

 

17. If any term or provision of this letter agreement is invalid, illegal or
unenforceable in any jurisdiction, such invalidity, illegality or
unenforceability shall not affect any other term of provision of this letter
agreement or invalidate or render unenforceable such term or provision in any
other jurisdiction. Upon such determination that any term or other provision is
invalid, illegal or unenforceable, the parties hereto shall negotiate in good
faith to modify this letter agreement so as to effect the original intent of the
parties as closely as possible in a mutually acceptable manner in order that the
transactions contemplated hereby be consummated as originally contemplated to
the greatest extent possible.

 

18. Each of Seller and Fundamental Global agrees that this letter agreement,
including, without limitation, the representations, warranties, agreements,
waivers, releases, acceptances and acknowledgments contained herein, shall be
binding upon and inure to the benefit of Seller and Fundamental Global and their
respective successors and assigns, and shall survive the execution and delivery
of this letter agreement and the consummation of the sale of the BKTI Securities
to the Purchasers.

 

19. This letter agreement constitutes the entire agreement between the parties,
supersedes any prior agreements and understandings, written or oral, between the
parties with respect to the subject matter of the agreement, and contains the
only representations or warranties on which the parties are entitled to rely.

 

20. This letter agreement may be executed in counterparts, each of which shall
be deemed an original, but all of which together shall be deemed to be one and
the same agreement. A signed copy of this letter agreement delivered by
facsimile, e-mail or other means of electronic transmission shall be deemed to
have the same legal effect as delivery of an original signed copy of this letter
agreement.

 

 

 

 

21. This letter agreement shall be construed in accordance with the laws of the
State of Nebraska and the parties agree to and accept the exclusive jurisdiction
of the courts of appropriate jurisdiction sitting in Omaha, Nebraska with
respect to any action relating to this letter agreement.

 

Please indicate your acknowledgment and agreement to the foregoing by signing
below where indicated.

 

SELLER:

 

Ballantyne Strong Inc.         By: /s/ William J. Gerber   Name: William J.
Gerber   Title:

Director, Audit Committee Chair

 

 

ACKNOWLEDGED AND AGREED

AS OF THE DATE FIRST WRITTEN ABOVE:

 

PURCHASER:         Fundamental Global Investors, LLC         By: /s/ D. Kyle
Cerminara   Name: D. Kyle Cerminara   Title:

Chief Executive Officer, Partner and Manager

 

 

 

 

 

SCHEDULE A

 

Purchaser  BKTI Securities   Cash Purchase Price            Fundamental Activist
Fund I, LP   692,534   $2,735,509.30              CWA Asset Management Group,
LLC   454,553   $1,795,484.35 

 

 

 

 

